           Case 2:20-cv-00966-NR Document 313 Filed 08/04/20 Page 1 of 3




NEWMAN | WILLIAMS
A PROFESSIONAL CORPORATION


Gerard J. Geiger, Esq.                   Attorneys for Defendants: Carbon County Board
IDENTIFICATION NO. PA44099               of Elections, Monroe County Board of Elections,
712 Monroe Street                        Pike County Board of Elections, Schuylkill County
P.O. Box 511                             Board of Elections, Snyder County Board of
STROUDSBURG, PA 18360-0511               Elections, and Wayne County Board of Elections
(570) 421-9090 (voice)
(570) 424-9739 (fax)
ggeiger@newmanwilliams.com



              IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DONALD J. TRUMP FOR
 PRESIDENT, INC., et al.,                    No. 2:20-CV-00966-NR
        Plaintiffs

            v.                               Judge J. Nicholas Ranjan

 KATHY BOOCKVAR, et al.,
         Defendants


                                   JOINDER

        The defendant, Schuylkill County Board of Elections, by its counsel,

joins in the Motions to Dismiss Amended Complaint and supporting brief

filed by the Boards of Elections of Carbon County, Monroe County, Pike

County, Snyder County, and Wayne County (ECF Nos. 246 and 247).




                                         1
       Case 2:20-cv-00966-NR Document 313 Filed 08/04/20 Page 2 of 3




                            5HVSHFWIXOO\VXEPLWWHG

                            1(:0$1_:,//,$06
                            
                            
                                BB
                                 BBBBBBB  BBBBBBB  BBBBBB
                            %\BBBBBBBBBBBBBBBBBBB
                                * HUDUG-*
                                            *HLJHU(
                                                    (VT
                                 *HUDUG-*HLJHU(VT
                                 $WWRUQH\,'3$

'DWH$XJXVW
                     




                                    
        Case 2:20-cv-00966-NR Document 313 Filed 08/04/20 Page 3 of 3




                            &HUWLILFDWHRI6HUYLFH

     ,KHUHE\FHUWLI\WKDWRQWKLVGDWH,FDXVHGWKHIRUHJRLQJGRFXPHQWWR

EHILOHGZLWKWKH8QLWHG6WDWHV'LVWULFW&RXUWIRUWKH:HVWHUQ'LVWULFW&RXUW

RI3HQQV\OYDQLDYLDWKH&RXUW¶V&0(&)V\VWHPZKLFKZLOOSURYLGH

HOHFWURQLFQRWLFHWRDOOSDUWLHVRIUHFRUG



                               1(:0$1_:,//,$06
                               
                               
                                   BB
                                    BBBBBBB BBBBBBBB
                               %\BBBBBBBBBBBBBBBBBBBBBBBB
                                   *HUDUG-*HLJHU(
                                                      (VT
                                    *HUDUG-*HLJHU(VT
                                   $WWRUQH\,'3$
                               
'DWH$XJXVW







                                        
